Title: To James Madison from James Monroe, 21 June 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington June 21 1816

Mr Hay set out yesterday with my family for New York, & I had intended going to Loudoun to morrow & thence home, had not Mr Roth calld to inform me, that Mr de Neuville will probably be here, as soon as he hears that an opportunity will be afforded him to present a copy of his letters of credence.  I told him that you would not return for some months, & that would forward to you the copy, as soon as receiv’d, & take your direction, whether, in the interact, before his recognition, he may communicate with the dept., on public business in the same manner as if he had been recognized.  This will create a delay of six or eight days more, part of which I may employ on a trip to Loudoun.
I have a letter from Com: Lewis which states that he had seen one from Mdme. D’angelet to her husband, which tells him that an explosion is maturing fast & that austria will unite with France in favor of young Napn.  My own opinion is that the Bourbons cannot sustain themselves, & that if Mr. Adams’s idea of dismemberment, is not adopted, which I do not accede to, the period is at hand, when they will be forsaken by the allies, who will (each) want their men & money for other purposes.
In my last letter to Mr Onis, I sent him a copy of Mr Dicks to me, omitting objectionable passages, & pressing him pretty hard about the unfounded imputations, against us, as to the provinces, & expressing the expectation that he would correct them with his govt.  I reviewd concisely the question of boundaries, East & West, in the principles heretofore maintaind by us.  Should Spain not accede to the proposals now to be made, no accomodation will ever take place with her.  The movment going forward in the colonies, which will be aided by that which may be expectd in Europe, seriously affecting Spain, as I presume it will, will soon put her out of our way in these concerns.  Regarding the subject in this view it may be doubtful, how far, it is an object, to make any arrangment with it at this time.
I send you Com: Lewis’s letter.  Very respectfully & sincerely yours

Jas Monroe


22d. June.
The mail had left town before this could be put in it.
I shall go to day to Loudoun to return on tuesday.  Mr. de Neuville, will be here the last of next month.

